DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George J. Romanik on July 21, 2021.

The application has been amended as follows:
The title after “BGA component masking dam” inserted --and a method of manufacturing with the BGA component masking dam--.
Claim 1. (Currently Amended) A masking dam comprising: 
a removable cover configured to protect a component; and 
a frame comprising: 
an integrated seal embedded in the frame, the integrated seal configured to sealingly engage the removable cover and a circuit board, wherein the integrated seal resides in a groove on the frame; 
a mounting feature configured to attach the frame to the circuit board; and 
a securing feature configured to attach the frame to the removable cover; 
wherein, the frame and the integrated seal are configured to tolerate up to 260 degrees Celsius and the masking dam prevents a conformal coating from flowing underneath the component and bridging between the component and the circuit board when the conformal coating is applied during a circuit board manufacturing process, thereby preventing a coefficient of thermal expansion mismatch between the component and the circuit board and protecting solder joints connecting the component to the circuit board; and 


5. (Currently Amended) The masking dam of claim 1, wherein the removable cover is made of a material selected from [[the]] a group consisting of aluminum, carbon fiber, ceramic, metal filament mixes, fiberglass, FR4, nylon 6-6, PBT polyester, polyphenylene sulfide, polyetherimide, liquid-crystal polymers, and combinations thereof.

6. (Currently Amended) The masking dam of claim 1, wherein the frame is made of a material selected from [[the]] a group consisting of aluminum, carbon fiber, ceramic, metal filament mixes, nylon 6-6, PBT polyester, polyphenylene sulfide, polyetherimide, liquid-crystal polymers, and combinations thereof.
7. (Currently Amended) The masking dam of claim 1, wherein a height of the frame is less than a height of the component such that the component [may be] is heat sunk with a top plane of the component.

8. (Currently Amended) The masking dam of claim 1, wherein the frame comprises a slot of the groove where the integrated seal resides.

Claim 13. (Currently Amended) A method of protecting a component on a circuit board comprising: 
sealing a frame to the circuit board surrounding the component with an integrated seal embedded in the frame, wherein the frame and the integrated seal are configured to tolerate up to 260 degrees Celsius and the integrated seal resides in a groove on the frame; 
placing a cover onto the frame above the component opposite the circuit board; and 
securing the cover to the circuit board with an attachment mechanism wherein the frame, the cover, and the integrated seal are components of a masking dam that flowing underneath the component and bridging between the component and the circuit board when the conformal coating is applied during a circuit board manufacturing process, thereby preventing a coefficient of thermal expansion mismatch between the component and the circuit board and protecting solder joints connecting the component to the circuit board; 
removing the cover after the conformal coating is applied during the circuit board manufacturing process; and 
attaching a heat sink to a top surface of the component. 

Allowable Subject Matter
Claims 1-10, 12-16, 18 and 19 are allowed. Claims 1 and 13 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose, teach, or suggest, either alone or in combination, in combination with all other claim limitations:
Regarding claim 1, the frame and the integrated seal are configured to tolerate up to 260 degrees Celsius and the masking dam prevents a conformal coating from flowing underneath the component and bridging between the component and the circuit board when the conformal coating is applied during a circuit board manufacturing process, thereby preventing a coefficient of thermal expansion mismatch between the component and the circuit board and protecting solder joints connecting the component to the circuit board; and wherein, the removable cover is removed after the conformal coating is applied during the circuit board manufacturing process to permit a heat sink to be attached to a top surface of the component.
Regarding claim 13, securing the cover to the circuit board with an attachment mechanism wherein the frame, the cover, and the integrated seal are components of a masking dam that prevent a conformal coating from flowing underneath the component and bridging between the component and the circuit board when the conformal coating is applied during a circuit board manufacturing process, thereby preventing a coefficient of thermal expansion mismatch between the component and the circuit board and protecting solder joints connecting the component to the circuit board; removing the cover after the conformal coating is applied during the circuit board manufacturing process; and attaching a heat sink to a top surface of the component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729